Order entered February 25, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-19-01143-CR

                       APRIL MICHELLE FLOYD, Appellant

                                        V.

                          THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law
                               Rockwall County, Texas
                          Trial Court Cause No. CR18-0971

                                      ORDER

      We REINSTATE this appeal.
      We abated for a hearing on the appointment of counsel. On February 23,
2021, a supplemental clerk’s record was filed containing the appointment of
counsel. We DIRECT the Clerk to list Ted Sansom as appointed counsel for
appellant. All future correspondence shall be sent to Mr. Sansom at the address on
file with the Court.
      Appellant’s brief is DUE on March 26, 2021.

                                             /s/   LANA MYERS
                                                   JUSTICE